Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion to preclude granted only as to 'the following items, unless within fifteen days after service of order plaintiffs serve a further bill of particulars, as follows: Item 6 (b) — give place where agreement was made; 7 (b) —give copy of alleged agreement; item 7 (d)—state whether transfer was written or oral, and, if written, give a copy thereof; 7 (e) — except that “ names of the persons who were present when the same was made " need not be given; 10 (b); 11 (b) — by giving a copy of said alleged agreement; 11 (e) — except that names of persons need not be given; 16 (c) — by giving a copy of said alleged agreement; and the order, in so far as it denied the motion to preclude as to other items, affirmed. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.